This matter having been presented to the Court on motion by the Attorney General for leave to appeal the order of the *651Appellate Division denying the Attorney General’s motion to dismiss the complaint of plaintiffs and remanding the matter to the Chancery Division for further proceedings including the making of an evidentiary record;
And it appearing that the complaint challenges the validity of the actions of a State administrative agency, namely, the issuance of a Directive for costs and treble damages directed against plaintiffs by the Commissioner of the Department of Environmental Protection pursuant to N.J.S.A. 58:10-23.11f (a) (Spill Fund Directive);
And it further appearing that the aforesaid complaint concerns the validity and enforceability of the Spill Fund Directive and alleges grounds that may constitute good-cause defenses to an action to enforce the Spill Fund Directive, as set forth in In re Kimber Petroleum Corp., 110 N.J. 69, 539 A.2d 1181 (1988), the determination of which need not require the development of an evidentiary record; it is further
ORDERED that the motion for leave to appeal is granted to the extent that the Appellate Division order remanding the matter to the Chancery Division is summarily reversed; and it is further
ORDERED that the Appellate Division shall reconsider the motion of the Attorney General to dismiss the complaint, see In re Kimber Petroleum Corp., supra; In re J.I.S. Industrial Service Co. Landfill, 110 N.J. 101, 539 A.2d 1197 (1988); and it is further
ORDERED that the motion for leave to appeal is, in all other respects, denied.